DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Focusing optics (Claim 1, 11); first and second optical scanner (Claim 1, 11); laser driver (Claim 10); temperature-stabilizing componentry (Claim 8); first and second laser driver (claim 20) Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the temperature-stabilizing componentry (claims 8, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0284660 A1.
Claim 1
 	EP 0284660 A1 discloses a laser-light source (Fig. 1, Ref. 14)  configured to output a first laser light (Fig. 1, Ref. 15); focusing optics (Fig. 1, Ref. 24) configured to receive the first laser light (Fig. 1, Ref. 15) and reduce a beam width of the first laser light (Fig. 1, Ref. 15); a first optical scanner (Fig. 1, Ref. 34) configured to: receive the first laser light (Fig. 1, Ref. 15); and output a first optical-scanner-outputted light by varying an angle of outputted light along a first dimension (See Fig. 1; Ref. 34, U shaped arrows) a second optical scanner (Fig. 1, Ref. 36) configured to: receive the first optical-scanner-outputted light (Fig. 1; Ref. 34); and output a second optical-scanner-outputted light by varying an angle (See Fig. 1, Ref. 36, U shaped arrow) of outputted light alone a second dimension (See Fig. 1); and wherein the second optical-scanner-outputted light comprises a line (See Fig. 1, scan line across Ref. 2), where the line includes dimensional components in both the first dimension and the second dimension (The exciting beam from a laser 14 serving as an excitation light source is made to incident by a condenser lens 24 on an end face of the gel 2 in a direction parallel to the gel. The fluorescence is received through a lens 26 one-dimensionally or two--dimensionally at once in a direction normal to the plane of the gel 2, passed through a fluorescence selecting interference filter 20, amplified by an image intensifier 28 and made to incident on a one- or two-dimensional photosensor (array type sensor) 30 for detection.).  

    PNG
    media_image1.png
    432
    503
    media_image1.png
    Greyscale

Claim 3
 	EP 0284660 A1 discloses the first optical scanner comprises a first laser galvanometer; and the second optical scanner comprises a second laser galvanometer (Indicated at 34 is a galvanomirror for scanning the surface of the gel 2 with the beam 15 in the direction 12 of electrophoresis. The exciting beam 15 reflected from the galvanomirror 34 is directed by a galvanomirror 36 toward the gel 2 ).  
Claim 7
 	EP 0284660 A1 discloses an optical filter (Fig. 1, Ref. 20) configured to reduce a spectral width of the laser light (Fig. 1, Ref. 15).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0284660 A1.
Claim 2
	EP 0284660 A1 discloses the claimed invention except for an aspherical lens. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with the aspherical lens since it was well known in the art that using an aspherical lens will correct distortion, therefore creating a higher quality image. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 4
	EP 0284660 A1 discloses the claimed invention except for the first laser galvanometer is controlled by at least a first triangular wave signal and a first DC signal; and the second laser galvanometer is controlled by at least a second triangular wave signal and a second DC signal. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with the wave signals listed above since it was well known in the art that using such signals listed above provide higher harmonics, therefore increasing the overall scan rate of an optical device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 5-6
	EP 0284660 A1 discloses the claimed invention except for the first laser galvanometer comprises an oscillating mirror configured to deflect the first laser light between approximately -40° to +40°; and the second laser galvanometer comprises an oscillating mirror configured to deflect the first optical-scanner outputted light between -40° to +40°; a scanning frequency of between approximately 100-1000 Hz; and the second laser galvanometer comprises a scanning frequency of between approximately 100-1000 Hz . It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with scanning angles and scanning frequency listed above since it was well known in the art that using such angles and frequency maximizes the scan rate over an object, therefore making more efficient scanning of the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 8
	EP 0284660 A1 discloses the claimed invention except for temperature-stabilizing componentry configured to stabilize a temperature of the laser-light source. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with temperature stabilize component since it was well known in the art that stabilizing the temperature reduces signal variation, therefore improving the overall stability of the measurement data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 9
	EP 0284660 A1 discloses the claimed invention except for a spectrograph slit, and wherein a position of the laser line is adjustable to substantially correspond to a position of the spectrograph slit by adjusting operation of the first optical scanner and the second optical scanner. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with the slit disclosed above since it was well known in the art that using a slit device reduces the noise on the edges of the light beam, therefore increasing the accuracy of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 10
 	EP 0284660 A1 discloses a light detector (Fig. 1, Ref. 22) configured to: receive a portion of the laser light (Fig. 1, Ref. 15); and generate an output signal in response to a characteristic of the laser light (Fig. 1, Ref. 41). 
	EP 0284660 A1 discloses the claimed invention except for a laser driver configured to: receive the output signal from the light detector; and adjust a power provided to the laser-light source according to a value of the output signal. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 with laser driver since it was well known in the art that using a laser driver provides uniform output power therefore providing stability in the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 0284660 A1 in view of WO 96/23213.
Claim 11
 	 EP 0284660 A1 discloses a first laser-light source (Fig. 1, Ref. 14) configured to output a first laser light (Fig. 1, Ref. 15); first focusing optics (Fig. 1, Ref. 24) configured to receive the first laser light (Fig. 1, Ref. 15) and reduce a beam width of the first laser light (Fig. 1, Ref. 15); a first optical scanner (Fig. 1, Ref. 34) configured to: receive the first laser light (Fig. 1, Ref. 15); receive the second laser light (See Fig. 1); and output a first optical-scanner-outputted light by varying an angle of outputted light along a first dimension (See Fig. 1; Ref. 34, U shaped arrows); a second optical scanner (Fig. 1, Ref. 36) configured to: receive the first optical-scanner-outputted light; and Attorney Docket No. 63506US01output a second optical-scanner-outputted light by varying an angle of outputted light along a second dimension (See Fig. 1, Ref. 36, U shaped arrow); and wherein the second optical-scanner-outputted  (Fig. 1, Ref. 36) light comprises a line, where the line includes dimensional components in both the first dimension and the second dimension (The exciting beam from a laser 14 serving as an excitation light source is made to incident by a condenser lens 24 on an end face of the gel 2 in a direction parallel to the gel. The fluorescence is received through a lens 26 one-dimensionally or two--dimensionally at once in a direction normal to the plane of the gel 2, passed through a fluorescence selecting interference filter 20, amplified by an image intensifier 28 and made to incident on a one- or two-dimensional photosensor (array type sensor) 30 for detection.).  

    PNG
    media_image2.png
    418
    483
    media_image2.png
    Greyscale

	EP 0284660 A1 substantially teaches the claimed invention except that it does not show a second laser-light source configured to output a second laser light; second focusing optics configured to receive the second laser light and reduce a beam width of the second laser light.  EP 0284660 A1 shows that it is known to provide a second laser-light source (Fig. 7, Ref. 19’) configured to output a second laser light; second focusing optics (Fig. 7, Ref. 20) configured to receive the second laser light and reduce a beam width of the second laser light (See Fig. 7) for a device for measuring the separation of biological molecules. It would have been obvious to combine the device of EP 0284660 A1 with the second laser of WO 96/23213 before the effective filing date of the claimed invention for the purpose of providing the ability to measure different types of dye’s, therefore improving the detection of the separation of lines.

    PNG
    media_image3.png
    825
    540
    media_image3.png
    Greyscale

Claim 12
EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for a first and second aspherical lens. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with the aspherical lens since it was well known in the art that using an aspherical lens will correct distortion, therefore creating a higher quality image. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 13
 	EP 0284660 A1 discloses the first optical scanner comprises a first laser galvanometer; and the second optical scanner comprises a second laser galvanometer (Indicated at 34 is a galvanomirror for scanning the surface of the gel 2 with the beam 15 in the direction 12 of electrophoresis. The exciting beam 15 reflected from the galvanomirror 34 is directed by a galvanomirror 36 toward the gel 2 ).  
Claim 14
EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for the first laser galvanometer is controlled by at least a first triangular wave signal and a first DC signal; and the second laser galvanometer is controlled by at least a second triangular wave signal and a second DC signal. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with the wave signals listed above since it was well known in the art that using such signals listed above provide higher harmonics, therefore increasing the overall scan rate of an optical device. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
15-16
	EP 0284660 in view of WO 96/23213 A1 discloses the claimed invention except for the first laser galvanometer comprises an oscillating mirror configured to deflect the first laser light between approximately -40° to +40°; and the second laser galvanometer comprises an oscillating mirror configured to deflect the first optical-scanner outputted light between -40° to +40°; a scanning frequency of between approximately 100-1000 Hz; and the second laser galvanometer comprises a scanning frequency of between approximately 100-1000 Hz . It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with scanning angles and scanning frequency listed above since it was well known in the art that using such angles and frequency maximizes the scan rate over an object, therefore making more efficient scanning of the object. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 17
EP 0284660 A1 discloses a first optical filter (Fig. 1, Ref. 20) configured to reduce a spectral width of the first laser light (Fig. 1, Ref. 15);
	EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for (a second optical filter. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with the second optical filter since it was well known in the art that using a second optical filter reduces the background noise for the detection system, therefore improving the sensitivity of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 18
	EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for first and second temperature-stabilizing componentry configured to stabilize a temperature of the laser-light source. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with temperature stabilize components since it was well known in the art that stabilizing the temperature reduces signal variation, therefore improving the overall stability of the measurement data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 19
	EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for a spectrograph slit, and wherein a position of the laser line is adjustable to substantially correspond to a position of the spectrograph slit by adjusting operation of the first optical scanner and the second optical scanner. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with the slit disclosed above since it was well known in the art that using a slit device reduces the noise on the edges of the light beam, therefore increasing the accuracy of the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
Claim 20
 	EP 0284660 A1 discloses a first light detector (Fig. 1, Ref. 65, 66) configured to: receive a portion of the laser light (Fig. 1, Ref. 15); and generate an output signal in response to a characteristic of the laser light (Fig. 1, Ref. 41). 
	EP 0284660 A1 in view of WO 96/23213 discloses the claimed invention except for a first and second laser driver configured to: receive the output signal from the light detector; and adjust a power provided to the laser-light source according to a value of the output signal. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine EP 0284660 A1 and WO 96/23213 with the first and second laser driver since it was well known in the art that using a laser driver provides uniform output power therefore providing stability in the measured data. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.
	EP 0284660 A1 substantially teaches the claimed invention except that it does not show a second light detector. WO 96/23213 shows that it is known to provide a second light second light detector (Fig. 7, Ref. 65) for a device for monitoring the separation of molecules. It would have been obvious to combine the device of EP 0284660 A1 with the second detector of WO 96/23213 before the effective filing date of the claimed invention for the purpose of providing the device the ability to measure separations in different wavelengths, therefore improving the accuracy of the measured data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 23, 2022